         Case 1:20-cv-10753-LTS Document 53 Filed 05/05/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ANTHONY BAEZ, JONATHAN BERMUDEZ                     )
JERMAINE GONSALVES, and DEDRICK                     )
LINDSEY on behalf of themselves and all others      )
similarly situated,                                 )
                                                    )
                      Petitioners,                  )
                                                    )
              v.                                    )      Civil Action No. 20-10753-LTS
                                                    )
ANTONE MONIZ,                                       )
                                                    )
                      Respondent.                   )

                            RESPONDENT’S STATUS REPORT

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility (“PCCF”), by and through his attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, respectfully submits this status report to inform the

Court and parties of the below developments.

       There have been two positive employee tests since the last status report. First, a deputy

sheriff who works at the civil process office in Brockton. The deputy does not work at PCCF.

The deputy had no close contact with anyone at PCCF, but the Department did have to send some

Brockton employees home. Second, a caseworker who was tested on April 30, 2020, and received

a positive test result on May 2, 2020. The caseworker has not been at PCCF since April 23, 2020.

The human resources unit confirmed that the caseworker had no contact with inmates or detainees.

                                                    Respectfully submitted,

                                                    ANTONE MONIZ
                                                    Superintendent of the Plymouth
                                                    County Correctional Facility
        Case 1:20-cv-10753-LTS Document 53 Filed 05/05/20 Page 2 of 2




                                         By his attorneys,

                                         ANDREW E. LELLING,
                                         United States Attorney

                                   By:   /s/ Jason C. Weida
                                         Jason C. Weida
                                         Assistant U.S. Attorney
                                         United States Attorney’s Office
                                         1 Courthouse Way, Suite 9200
                                         Boston, Massachusetts 02210
                                         (617) 748-3180
Dated: May 5, 2020                       Jason.Weida@usdoj.gov
